DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,495,057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to verify whether or not persons who may take various forms in images are the same as each other without having to define the forms manually in advance (col. 2 lines 45-47).
Application No. 17/666,834
U.S. Patent No. 11,495,057 B2
1. A person verification device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: estimate an existence probability of a human body part for each pixel of a person's image in which a person is included; create a weight image based on the estimated existence probability; integrate the person's image and the weight image to create an integrated image; create a feature for verification based on the integrated image; and compare the created feature for verification and a verification feature stored in a verification feature storage unit. 
1. A person verification device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: estimate, from an image of a person, a plurality of weights of human body parts of the person corresponding to respective existence probabilities of the human body parts; create a feature for verification based on the image and the estimated weights; and compare the created feature for verification and a prestored verification feature.
10. A person verification method comprising: estimating an existence probability of a human body part for each pixel of a person's image in which a person is included; creating a weight image based on the estimated existence probability; creating an integrated image by integrating the person's image and the weight image; creating a feature for verification based on the integrated image; comparing the created feature for verification and a verification feature stored in a verification feature storage unit; and outputting a result of the comparison. 
18. A person verification method comprising: estimating, from an image of a person, a plurality of weights of human body parts of the person corresponding to respective existence probabilities of the human body parts; creating a feature for verification based on the image and the estimated weights; comparing the created feature for verification and a prestored; and outputting a result of the comparison.
11. A non-transitory computer readable medium configured to store a program for causing a computer to perform processing of: estimating an existence probability of a human body part for each pixel of a person's image in which a person is included; creating a weight image based on the estimated existence probability; creating an integrated image by integrating the person's image and the weight image; creating a feature for verification based on the integrated image; comparing the created feature for verification and a verification feature stored in a verification feature storage unit; and outputting a result of the comparison.
19. A non-transitory computer readable medium configured to store a program for causing a computer to perform processing of: estimating, from an image of a person, a plurality of weights of human body parts of the person corresponding to respective existence probabilities of the human body parts; creating a feature for verification based on the person's image and the estimated weights; comparing the created feature for verification and a prestored verification feature; and outputting a result of the comparison.


Claims 2-9 of the current application correspond to claims 2-17 of the issued patent, therefore are rejected under nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649